Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicants independent claims now include subject matter that prior art fails to teach. Prior art of record fails to disclose: a register configured to store a value needed to analyze diagnostic data in the crash log, wherein re-initialization of the storage system to read the memory after the storage system crashes causes the register to be erased: wherein storing the crash log in the host instead of in the memory enables the crash log to be read without re-initializing the storage system and erasing the register. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHARLES EHNE/Primary Examiner, Art Unit 2113